UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended April 30, 2014 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to. Commission file number:000-54209 LVFAR GREEN TECHNOLOGY CORP. (Exact name of registrant as specified in its charter) Delaware 27-3819428 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification number) Pingzi Road 71, NianFeng Community, Ping Di Street Longgang District, Shenzhen, China N/A (Address of Principal Executive Offices) (Zip Code) 86-755-28431909 (Registrant’s Telephone Number, Including Area Code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes x No ¨ As of June 16, 2014, there were 1,000,000 shares of company’s common stock, par value $0.001 per share, outstanding. All shares of common stock of the Registrant’s are held by affiliates. Therefore, the aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant is zero. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION. 3 Item 1. Financial Statements. 3 Condensed Balance Sheets - as of April 30, 2014 (unaudited) and October 31, 2013 3 Condensed Statements of Operations for the three and six months ended April 30, 2014 and 2013 (unaudited) 4 Condensed Statements of Cash Flows for the six months ended April 30, 2014 and 2013 (unaudited) 5 Notes to Condensed Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4 Controls and Procedures 11 PART II – OTHER INFORMATION. 12 Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Mine Safety Disclosures 12 Item 5. Other Information 12 Item 6. Exhibits 13 SIGNATURES 14 2 PART I Item 1. Financial Statements LVFAR GREEN TECHNOLOGY CORP. (A Development Stage Company) CONDENSED BALANCE SHEETS April 30, October 31, (unaudited) (audited) Assets Current Assets Cash $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accruals $ $ TOTAL LIABILITIES $ $ Stockholders' Deficit Preferred stock, $.001 par value, 30,000,000 shares authorized; no shares issued and outstanding - - Common stock, $.001 par value, 100,000,000 shares authorized; 1,000,000 shares issued and outstanding Additional paid-in capital Deficit accumulated during development stage ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these unaudited condensed financial statements 3 LVFAR GREEN TECHNOLOGY CORP. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS Three Months Ended April 30, Six Months Ended April 30, For the period from October 14, 2010 (inception) to April 30, Revenue $
